Citation Nr: 9915637	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  96-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an abdominal 
disorder with appendectomy, to include scarring of the 
stomach and adhesions.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to August 
1969.  The veteran served in the Republic of Vietnam and was 
awarded the Combat Action Ribbon.

This matter was before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, denying service connection for scarring of the 
stomach on the basis that the claim was not well-grounded, as 
the service medical records were negative for any treatment 
for or a diagnosis of a stomach disorder that would result in 
scarring and no surgery was shown in- service.

The Board's Remand order of September 1998 observed that the 
RO denied service connection for appendectomy by an April 
1970 rating decision.  That decision was not appealed and 
became final.  Based on a review of the evidence of record, 
in particular, the transcripts from the December 1996 
personal hearing before a hearing officer and the May 1998 
Central Office hearing before a member of the Board, it 
appeared that the veteran's claim was that the claimed 
abdominal injury/disorder incurred in-service led to his 
appendectomy and that the scarring and adhesions were 
residuals of the in-service abdominal injury/disorder and 
subsequent appendectomy.  Consequently, as the issue 
previously denied by RO rating action of April 1970 was 
deemed to be inextricably intertwined with the issue denied 
by RO rating action of June 1996, the Board's September 1998 
Remand order construed the issue on appeal to be whether new 
and material evidence has been submitted to re-open a claim 
for service connection for an abdominal disorder with 
appendectomy, to include scarring of the stomach and 
adhesions, as noted on the title page.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" where they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered). 

The Board is satisfied with the RO's adjudicative development 
of the record and shall now review the evidence of record 
prior to and after the April 1970 RO rating decision to 
determine whether new and material evidence has been 
presented as to the issue entitled above.


FINDINGS OF FACT

1.  The April 1970 RO denial of service connection for 
appendectomy was not followed by the veteran's submission of 
a notice of disagreement within one year of this decision. 

2.  The evidence introduced into the record since the RO's 
April 1970 decision either does not bear directly and 
substantially upon the specific matter under consideration 
and is either cumulative or redundant, or it is not by itself 
or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1970 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998).

2.  Evidence received since the April 1970 RO rating decision 
is not new and material, and the claim of service connection 
for an abdominal disorder with appendectomy, to include 
scarring of the stomach and adhesions is not reopened.  38 
U.S.C.A. §§5108, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An unappealed determination by the RO is final, and, except 
under limited circumstances not applicable here, is not 
subject to revision on the same factual basis, unless a 
notice of disagreement (NOD) is filed within one year from 
the date of notification of the RO determination.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.1103.  A prior final determination may be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108, 7105(c) (West 1991); see also Person v. Brown, 5 Vet. 
App. 449, 450 (1993) (failure to appeal an RO decision within 
the one-year period renders the decision final).  The Board 
does not have jurisdiction to consider a claim that is 
previously adjudicated unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
"New" evidence is evidence that is not "merely cumulative" 
of other evidence on the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  

In Manio v. Derwinski, 1 Vet. App. 144, 145 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in claims involving a prior final denial, a 
two-step analysis must be performed when the veteran seeks to 
reopen a claim based on new evidence.  First, it must be 
determined whether the evidence is "new and material."  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veteran's claim in 
light of all the evidence, both old and new.  Id; see also 
Evans v. Brown, 9 Vet. App. 273 (1996).    

Thereafter, while this case was pending before the Board, 
concurrent Court opinions in Winters v. West, 12 Vet. App. 
203 (1999) (en banc) and Elkins v. West, 12 Vet. App. 209) 
(en banc), essentially held that a recent decision in the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (1998), 
required the replacement of the two-step Manio test with a 
three-step test.  Thus, under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  


BACKGROUND

The veteran's service medical records, including a January 
1968 entrance examination and an August 1969 discharge 
examination, reveal no abnormalities pertaining to treatment 
or diagnoses referable to an appendectomy or scarring of the 
stomach and adhesions.  In each instance, the veteran's 
abdomen is normal.  A scar on the veteran's right leg was 
noted during his entrance and discharge examinations.

A former unit member submitted a February 1970 statement, 
wherein he provided his recollection of the veteran having 
incurred severe stomach pains and related treatment during 
service.  

Mr. S., a former unit member, provided a February 1970 
statement of his recollection of the veteran's problems with 
a rash and hearing loss.

A former unit member, Mr. G., submitted a statement that was 
received in February 1970 pertaining to his recollections of 
the veteran's severe sickness that he thought was related to 
the veteran's intestines.

Dr. Heiskell's operative procedure of December 1969 reveals a 
diagnosis of appendicitis, acute, perforated, with focal 
peritonitis.  An additional December 1969 report from Dr. 
Heiskell, a private examiner, includes the veteran's 
complaint of abdominal pain that was less than what the 
veteran had experienced during service.  The veteran reported 
experiencing two days of misery with nausea and vomiting and 
severe abdominal pain, but could not get medical attention 
while in service.  A related December 1969 report notes that 
an appendectomy was performed.  

The veteran then submitted a December 1970 claim of service 
connection for naval infection and pains in the side. 

The RO rating decision of April 1970 denied service 
connection for appendectomy, as appendicitis was not shown in 
service.  The veteran was notified of this determination in 
April 1970 and did not submit a notice of disagreement with 
this decision within the subsequent one-year period.

Dr. Fullmer, a private examiner, submitted a Certificate of 
Attending Physician, dated in December 1969.  This report was 
received in April 1970, and includes diagnoses of ruptured 
appendix; and surgery: Appendectomy.

The veteran submitted a March 1994 claim of service 
connection for kidney problems, and reported treatment for a 
ruptured appendix.

A summary sheet from a private medical facility includes the 
veteran's December 1969 hospital admittance for an acute 
appendicitis, probably with early perforation; and final 
diagnoses of acute appendicitis.

Dr. Heiskell's previously submitted December 1969 report was 
again provided, in addition to a related Operative Report.

The RO's rating decision of June 1994 denied the veteran's 
claim of service connection for a kidney disorder.  

The veteran submitted a January 1996 claim of service 
connection for scarring on his stomach that was the result of 
back blast of a 106mm recoilless rifle during service in 
Vietnam.  Evidence submitted in support of this claim 
included:

1.  Statements from a former unit member, Mr. M., including 
one dated March 1970, set forth his recollection of the 
veteran's stomach pains.

2.  An August 1995 statement from a former unit member with 
his recollections of the veteran's stomach pains during 
service.

3.  A November 1995 statement from his mother with her 
recollections of the basis of the veteran's abdominal pain

4.  An undated statement from a former unit member, Mr. G., 
with his recollection of seeing the veteran's navel sticking 
out and liquid seeping out of the navel.

5.  An undated statement from a former unit member, Mr. S., 
with his recollection of the veteran's back related injury 
resulting from back blast.

The record includes VA treatment reports from August 1994 to 
November 1995.  Pertinent entries include a December 1994 
operative procedure related to extracorporeal shockwave 
lithotripsy.  The historical report notes no previous medical 
problems except for left renal stone for extracorporeal 
shockwave lithotripsy.  The veteran was noted to have a 
history of left flank tenderness in July 1994 and intravenous 
pyelogram (IVP) that revealed a horseshoe kidney and a left 
renal stone.

VA outpatient treatment reports from December 1995 to 
February 1996 were of record as of April 1996.  Most of these 
reports are referable to unrelated disabilities.  Pertinent 
reports include the veteran's February 1996 complaint of left 
flank pain, and the related VA radiographic evaluation 
(abdomen), dated February 1996, that revealed no significant 
abnormality in the intestinal gas pattern or soft tissue 
shadows.

Coincident with an October 1995 VA examinations pertaining to 
a mental disorder, pertinent entries include the veteran's 
report of having sustained a concussion, and having "his 
navel hanging out with pus" during Vietnam related 
operations.

A November 1995 Vet Center Summary, generally pertains to a 
mental disorder, and also includes the veteran's report of 
having sustained a hit to the abdomen resulting from back 
blast.

VA treatment reports including May 1996, August 26, 1996 to 
October 4, 1996, and an October 1996 Vet Center Summary 
generally pertain to an unrelated disability. 

VA treatment reports from June 17, 1996 to June 19, 1996, VA 
treatment reports from August 26, 1996 to October 1996, a 
November 1996 Vet Center summary, and a December 1996 
"Clinical Evaluation" from Dr. Scotti all generally pertain 
to a mental disorder.

The veteran provided sworn testimony at his RO personal 
hearing in December 1996.  Vet Center records and a record 
from Dr. Scotty were entered into the record.  The veteran 
stated that a round from a 106 millimeter rifle clicked off 
and slammed him back and knocked him in the stomach; and a 
couple of days later his navel stuck out about an inch or two 
and green blood and pus was running out two or three days 
later; and a Corpsman didn't know what to do for him; and his 
weight dropped to 98 pounds from 146 pounds; and he saw a 
private examiner upon his arrival back home.  Transcript (T.) 
at 12-13.  The private examiner told him that his appendix 
was ruptured and infected.  T. at 13. The veteran then talked 
about unit members with knowledge of his stomach injury; the 
surgery in 1969 by a private examiner and that he continues 
to have pain on his side.  T. at 13-15.

Dr. Lonnquist, a private clinical psychologist, submitted a 
March 1997 letter pertaining to a mental disorder. 

VA treatment reports of hospitalization, dated from February 
1997 to March 1997, pertain to a mental disorder.  Kidney 
anomaly, calculus of the kidney is listed as an Axis III 
diagnosis.

The VA treatment reports, dated February 1997 to March 1997, 
pertaining to a mental disorder were again received in June 
1997. 

The veteran provided sworn testimony before the Board of 
Veterans' Appeals in May 1998.  The veteran described the 
circumstances that led to his stomach disorder.  Board 
Transcript (BT) at 3-4.  The veteran stated that he did 
nothing for his stomach injury since the Corpsman did nothing 
and he felt better after a few days, until he was at home 
during December 1969, at which time he received private 
medical treatment.  BT at 4-5.  He stated that the private 
examiner told him that being hit in his stomach caused poison 
to drip in the lining of his stomach.  BT at 6.  He receives 
VA treatment for his stomach injury, including X-rays, and 
medication.  BT at 6-7.  The veteran talked about his weight 
loss, and private medical treatment.  BT at 8-9.  He stated 
that he got hit by the rifle blast between April or May of 
1969.  BT at 9-10.  The veteran stated that having an 
appendectomy was the result of the stomach injury during 
service.  BT at 12-13.  VA doctors told him that he has loss 
of sensation due to scar tissue, and provided him with 
medication for an upset stomach.  BT at 14-15.  He stated 
that one of the VA physicians that did the X-rays related his 
stomach pains to the scarring.  BT 14-15.  The veteran 
believed that the stomach scarring are adhesions since there 
is some underlying pulling.  BT at 16.

In November 1998, a VA Clinical Coordinator submitted VA 
treatment records from July 1996 to September 1998.  These 
records pertain to psychiatric care.     


ANALYSIS

The Board notes that, until recently, case law of the Court 
of Appeals for Veterans Claims (Court) mandated that the 
third question to be resolved in the first step of the Manio 
analysis was whether, in light of all the evidence of record, 
there is a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin, supra, at 174; see Evans, supra, at 283.  However, as 
previously stated, the Hodge decision changed the controlling 
law and the Colvin test has been replaced by less restrictive 
standard which places emphasis upon the language of 38 C.F.R. 
§ 3.156(a).  That provision only requires that the newly 
submitted evidence "bear [] directly and substantially upon 
the specific matter under consideration... [and] be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Winters v. West, supra. 

Thus, consistent with Winters v. West, supra and 38 C.F.R. 
§ 3.156(a), at the time of the RO April 1970 rating decision 
the evidence consisted of service medical records that 
revealed no treatment or diagnoses referable to abdominal 
disorders and abdominal scars; numerous lay statements; 
private medical treatment reports, including a December 1969 
diagnosis of appendicitis, acute, perforated, with focal 
peritonitis.  Consequently, the veteran's claim of service 
connection for appendectomy was denied as treatment or 
diagnoses related to appendicitis was not shown until several 
months following service discharge, and there was no evidence 
which linked the disorder to service.

Thereafter, the additional evidence included numerous lay 
statements, including statements that were previously 
provided; VA treatment reports generally referable to 
unrelated disorders; a December 1994 operative report of left 
extracorporeal shock wave lithotripsy for dissolution of 
kidney stones; VA radiographic evidence, dated in February 
1996, that revealed no significant abnormality in the 
intestinal gas pattern or soft tissue shadows; October 1996 
VA treatment reports with the veteran's report of a stomach 
injury; and a November 1995 Vet Summary that included the 
veteran's report of a stomach injury during service.

Subsequent to the RO's June 1996 rating decision, the veteran 
expressed his disagreement without submission of additional 
evidence.  Again, the evidence added to the record included 
VA treatment reports during 1996 that pertained to a separate 
disorder; additional VA treatment reports during 1996 that 
pertained to a separate disorder; the veteran's RO hearing 
testimony of service incurrence for a stomach injury; March 
1997 VA treatment reports related to a mental disorder; and 
additional 1997 VA treatment reports that listed a kidney 
related diagnosis. 

Subsequent to the RO's May 1997 rating decision that denied 
the veteran's claim of service connection for scarring of the 
stomach, additional evidence included 1997 VA treatment 
reports pertaining to a separate disorder and the veteran's 
May 1998 Board testimony during which time the veteran stated 
that additional VA treatment reports would reflect VA 
physician statements of a nexus between his reported 
incurrence of a stomach injury and his current abdominal 
disability.

Subsequent to the Board's September 1998 Remand order, VA 
treatment reports were obtained and added to the record.  The 
Board observes, however, that these records pertained to 
treatment for a mental disorder.  

Having reviewed the entire record, the Board finds that, 
consistent with Winters v. West, supra and 38 C.F.R. 
§ 3.156(a), the evidence of record following the April 1970 
RO rating decision is either immaterial, as it relates to 
unrelated disabilities, or duplicative, because it 
establishes no more than what was already previously known, 
that the veteran had an appendectomy in December 1969 due to 
appendicitis.  None of this evidence contains competent 
medical opinion linking a postservice abdominal disorder or 
appendectomy residuals to service, including to the claimed 
injury to the abdomen.  Espiritu, v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, new and material evidence has not 
been presented to reopen the veteran's claim of service 
connection for abdominal disorder with appendectomy, to 
include scarring of the stomach and adhesions.  See 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  Although the 
Board notes that some of the VA medical records include a 
diagnosis of kidney anomaly, the private and VA medical 
evidence of record are neither enhanced by any additional 
medical comment relative to service incurrence of an 
abdominal disorder with appendectomy to include scarring of 
the stomach, nor demonstrative of a current disability 
related thereto, and thus would not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

Further, even accepting the credibility of the veteran's 
testimony and lay statements of record that he sustained an 
abdominal injury in service, there is no medical evidence 
that the veteran sustained any chronic residual disability as 
a result of said injury, nor evidence of a currently 
demonstrated disability.  Thus, to the extent that 38 
U.S.C.A. § 1154(b) (West 1991) is applicable, the Board notes 
that §1154(b), by itself, does not establish service 
connection for a combat veteran; it aids the combat veteran 
by relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  §1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Again, 
the critical factor in this case is that evidence has not 
been presented which medically links the post-service 
abdominal disorder and appendectomy to the reported injury 
in-service.  For this reason, the Board finds that new and 
material evidence has not been presented to reopen the claim 
for service connection for an abdominal disorder with 
appendectomy, to include scarring of the abdomen and 
adhesions.  


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
an abdominal disorder with appendectomy, to include scarring 
of the stomach and adhesions.  The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

